Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Response to Amendment
Claims 1-2, 10 and 15 have been amended.
Claims 1-20 are pending.


Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

III.	Claims 1-3, 10, 12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Dan et al (US 2005/0165925). 

a.	Per claim 1, Dan et al teach a method comprising: 
sending, by a first cluster instance, to a second cluster instance a resource borrowing request in response to determining that available resources owned by the first cluster instance is less than a threshold, the resource borrowing request including a service priority corresponding to the first cluster instance (paras 0021, 0041, 0083—cluster resource requesting additional computing resources from clustered servers when resources are below the service level agreement causing a violation; paras 0018, 0054-58—resource request comprises service level agreement data which assists in determining the priority of the workload being serviced by the resources);
 
receiving borrowable resources information returned by the second cluster instance, the borrowable resources information representing borrowable data server resources in the second cluster instance (paras 0021, 0080 and 0086—receiving information about the requested resources representing the data about resources, returning an acceptance of the request for resources); and 

acquiring, by the first cluster instance, the borrowable data server resources for data processing (paras 0086, 0089—acquiring by the local domain, the borrowable clustered server resources).

Claims 10 and 15 contain limitations that are substantially equivalent to the limitations of claim 1, and are therefore rejected under the same basis. 
b.	Per claim 2, Dan et al teach the method according to claim 1, wherein: the resource borrowing request further comprises expected resources information; the service priority is used to enable the second cluster instance to determine, according to the service priority, whether to respond to the resource borrowing request of the first cluster instance when a resource borrowing request sent by another cluster instance is simultaneously received by the second cluster instance; and the expected resources information is used to enable the second cluster instance to determine the borrowable resources information conforming to the expected resources information (paras 0053-59—based on the service level agreement and performance predictions, prioritization for workloads is determined to designate which workload request receives the allocated resources, reconfiguring and adjustments are made to accommodate a workload’s needed resources based on its priority).
c.	Per claim 3, Dan et al teach the method according to claim 2, further comprising: determining, according to a load condition of the first cluster instance and a preset upper limit paras 0041-47, 0052-53, 0068, 0091, 0099—monitored load conditions, preset upper threshold for resource utilization, predicted performance forecasting and projections).
d.	Per claim 12, Dan et al teach the one or more memories according to claim 10, wherein the acts further comprises: marking the borrowable data server with a borrowed state, the borrowed state indicating that the first cluster instance has borrowed the borrowable data server (paras 0086-90—requested resources are in a borrowed/allocated state once the resources request has been indicated as accepted allowing for the resources to be acquired, determinations and indications for resources being acquired/allocated and released/reclaimed).      
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 13, and are therefore rejected under the same basis. 
e.	Per claim 14, Dan et al teach the one or more memories according to claim 10, wherein the acts further comprises: sending, by the second cluster instance, to the first cluster instance a return instruction according to the marking of the borrowed state (paras 0086-90—requested resources are in a borrowed/allocated state once the resources request has been indicated as accepted allowing for the resources to be acquired, determinations and indications for resources being acquired/allocated and released/reclaimed).


Claim Rejections - 35 USC § 103
IV.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


V.	Claims 4-5, 9, 11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al (US 2005/0165925) in view of van der Linden et al (US 2011/0022812).

a.	Per claim 4, Dan et al teach the method according to claim 1, yet fails to explicitly teach wherein the acquiring, by the first cluster instance, the borrowable data server resources comprises: determining that a registration request sent by a borrowable data server is received; and performing registration of the borrowable data server with the first cluster instance. However van der Linden et al teach registration system that receives a notification request regarding the resource allocation of the nodes in the cluster (paras 0565, 0576, 0579-580). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Dan et al and van der Linden et al for the purpose of provisioning registration for requesting allocated server resources in a cluster; because doing so enables keeping track of the requested allocated server resources to ensure the availability and usability of the resources in the cluster.
Claims 11 and 16 contain limitations that are substantially equivalent to the limitations of claim 4, and are therefore rejected under the same basis. 
b.	Per claim 5, Dan et al teach the method according to claim 1, yet fails to explicitly teach further comprising: migrating a portion of data block replicas in the first cluster instance to the borrowable data server resources. However, van der Linden et al teach the migration of replicated content to allocated server resources for storage (paras 0095-99, 0283, 0289-291, 0359).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Dan et al and van der Linden et al that enable the migration of replicated data to the allocated server resources allowing for the storage of replicated data which maintains the data for extended and shared access.
c.	Per claim 18, Dan et al teach the system according to claim 17 as applied above yet fail to explicitly teach, wherein: the first cluster instance, in response to determining that the available resources owned by the first cluster instance are restored to be higher than the threshold, a data server to be returned; the first cluster instance determines that a data block replica belonging to the first cluster instance in the data server to be returned needs to be migrated to another data server of the first cluster instance, migrating the data block replica to the another data server; 32the first cluster instance sends to the data server to be returned a deregister notification; and the first cluster instance deregisters the data server to be returned from the first cluster instance according to the deregister notification. However van der Linden et al teach notification of the migration to another server, deregistration and threshold utilization determination (paras 0116, 0341, 0406, 0434, 0522, 0565). van der Linden et al further teach available resources owned by the cluster and shared among the server group and the replication of content among the servers (paras 0003, 0095-99, 0289, 0571-574). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Dan et al and van der Linden et al that enable the determination of available resources owned by the server group 
d.	Per claim 20, Dan et al teach the system according to claim 17, as applied above, yet fail to explicitly teach wherein: the second cluster instance receives a logoff notification with regard to the borrowable data server, migrates a data block replica corresponding to the second cluster instance in the borrowable data server to another data server in the second cluster instance; the second cluster instance sends to the first cluster instance a return instruction according to the marking of the borrowed state; and the first cluster instance determines that the data block replica belonging to the first cluster instance in the borrowable data server needs to be migrated to another data server of the first cluster instance, migrates the data block replica to the another data server, and sends a deregister notification to the borrowable data server, so that the borrowable data server is deregistered from the first cluster instance. However van der Linden et al teach log-off notification of a user session with regard to the available server session in the server group (para 0523), replicated data migration to another server based on the available resources within the server group and deregistration (paras 0116, 0341, 0406, 0434, 0524 and 0565).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Dan et al and van der Linden et al that enable logging off of a server in the server group cluster, deregistration and threshold utilization which provides a robust secure system that’s capable of protecting the integrity of the server access, migrating data to another node of the cluster and resource reallocations based on threshold utilization.
VI.	Claims 6-9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al (US 2005/0165925) in view of Maddali et al (US 2018/0191818) and van der Linden et al (US 2011/0022812).

a.	Per claim 6, Dan et al teach the method according to claim 1, comprising: determining that the available resources owned by the first cluster instance are restored to be higher than the threshold; determining a data server to be returned from the borrowable data servers (paras 0090-92—releasing and reclaiming allocated resources once the workload has subsided); yet fails to further teach the method further determining that a data block replica belonging to the first cluster instance in the data server to be returned needs to be migrated to another data server of the first cluster instance; and migrating the data block replica to the another data server. However, Maddali et al teach determining resources owned by the cluster and use of resources reallocation such that a proxy communicates a resource request to a different allocation application on another node, and determining when a node in a cluster goes down, a new node is added and resources are migrated to the new node (paras 0021, 0027). van der Linden et al further teach available resources owned by the cluster and shared among the server group and the replication of content among the servers (paras 0003, 0095-99, 0289, 0571-574).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Dan et al and Maddali et al to enable determining available resources owned in a cluster and provisioning the migration of the allocable available resources to a new node in a network, which is obvious when providing a robust system capable of overcoming node failures, replicating data across the cluster and supporting resource release and reallocations.
b.	Per claim 7, Dan et al, Maddali et al and van der Linden et al teach the method according to claim 6, van der Linden et al further teach the method further comprising sending to the data server to be returned a deregister notification (deregister—para 0565; Maddali et al: paras 0027, 0031—removing ownership and removing from the cluster).
c.	Per claim 8, Dan et al, Maddali et al and van der Linden et al teach the method according to claim 6, further teach wherein the determining the data server to be returned from the borrowable data servers comprises: determining, according to respective service qualities and/or utilization rates of the borrowable data servers, the data server to be returned from the borrowable data servers (Dan et al: paras 0090-92—determining service utilization rates of the resources upon returning/releasing resources; van der Linden et al: paras 0436, 0439—available resource utilization; Maddali et al: paras 0026, 0045, 0058, 0088—usage rates).
d.	Per claim 9, Dan et al, Maddali et al and van der Linden et al teach the method according to claim 6, van der Linden et al further teach wherein the determining that the data block replica belonging to the first cluster instance in the data server to be returned needs to be migrated to another data server of the first cluster instance comprises: determining that deleting the data block replica causes a total number of data blocks corresponding to the data block replica is less than a preset number; and determining that the data block replica needs to be migrated to the another data server (paras 0095-99, 0283, 0289-291, 0359, 0406).
Claims 13 and 19 contains limitations that are substantially equivalent to the limitations of claim 9, and are therefore rejected under the same basis. 


Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Beveridge et al (US 2018/0063026) – cluster resource-exchange optimization
Dutta et al (US 2013/0212279) – resource cluster based on requests and cluster capabilities
Zuberi (USPN 10,601,635) – load balancing and assignment of resources


VIII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

IX.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448